The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 filed on 01/19/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference Obi as set forth in the body of the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable in view of Cheng wei (WO 2017/088828 A1) in view of Newlin et al. (US 2016/0298977 A1) in view of Obi (previously Bellhop) (Republic,September 2017, video screenshots and article attached).


However Newlin teaches the method comprising: providing, via a user interface, an interactive digital map of a geographic area (see Newlin figure 14 and paragraphs “0076” and “0081-0082” regarding the user interface “In some embodiments, multiple steps of method 100 may be combined and/or displayed in a single GUI. For example, within the same GUI, multiple options for a selected mode of transportation are displayed (e.g., step 110) and a way to access at least one option of the selected mode of transportation is displayed (e.g., step 114). Such an embodiment, wherein a user selected a car share service as the mode of transportation, is illustrated in FIG. 14. For example, electronic map 1310 of FIG. 14 may include multiple options for the car share service”)
Newlin teach receiving, via the user interface, a request to obtain travel directions to a destination (see Newlin figure 14 and paragraph “0082” regarding obtaining the travel directions to a destination “FIG. 14 also includes a route locations section 1302, a departure time section 1304, a selected mode of transportation section 1320, a selected option information section 1306, and a reserve car button 1312. Selected option information section 1306 may include any information related to the selected route, including but not limited to, travel time or distance to the nearest available car, location of nearest available car, current traffic along route, estimated time for driving (including with current traffic and without traffic), the approximate cost, the approximate departure and arrival times, the type of car available, an option to view more routes, etc.”),

Newlin teaches in response to one of the candidate rides being selected via the user interface, transmitting a request for the selected ride to the corresponding third-party provider (see Newlin paragraph “0086” “If a user selects a button to request a ride share car, a user may be directed to the ride share partner's client application, web page, etc. and not to step 114 to display the route. In some embodiments, once a car is requested from the ride share partner, the user may automatically be returned to this client application and/or given the option to request display of the driving route/direction or the driving route/directions may automatically be displayed upon exit of the ride share partner's client application, web page, etc”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information for enabling users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel, as taught by Newlin, to make it easier for the user to make a decision for the suitable time and price (Newlin paragraphs “0033-0034”, “0044”, “0049”, “0054” and “0066-0071”).

However Obi teaches requesting, by one or more processors from a plurality of third-party providers of different ride service applications, respective indications of candidate rides for at least a portion of a route to the destination, each of the indications including a pick-up location, a price estimate, and pick-up time (see Obi video and article page 21 “How it works: Bellhop has been designed to be as easy to use as possible, and works the same familiar way the individual apps work. Simply: Open the Bellhop app, Enter your destination, Pick from the options multiple apps provide, based on your preference (pricing, wait time, car type, etc.) Tap to order a car! All within Bellhop. It’s that easy. You get the convenience of quickly hailing a car, plus the power to compare options across all providers.” As it allows the user to compare multiple ride-hailing services in one application using multiple services providers),
receiving, by the one or more processors, the requested indications of the candidate rides (see Obi video and article page 21 “How it works: Bellhop has been designed to be as easy to use as possible, and works the same familiar way the individual apps work. Simply: Open the Bellhop app, Enter your destination, Pick from the options multiple apps provide, based on your preference (pricing, wait time, car type, etc.) Tap to order a car! All within Bellhop. It’s that easy. You get the convenience of quickly hailing a car, 
determining, by the one or more processors, a ranking of the candidate rides from the plurality of third-party providers of the different ride service applications using at least one of the corresponding pick-up times, or user feedback data for the third-party providers, the user feedback data indicative of past ratings of the third-party providers by riders (see Obi video and article page 21 “How it works: Bellhop has been designed to be as easy to use as possible, and works the same familiar way the individual apps work. Simply: Open the Bellhop app, Enter your destination, Pick from the options multiple apps provide, based on your preference (pricing, wait time, car type, etc.) Tap to order a car! All within Bellhop. It’s that easy. You get the convenience of quickly hailing a car, plus the power to compare options across all providers.” As it allows the user to compare multiple ride-hailing services in one application using multiple services providers).
See screenshots below for example.

    PNG
    media_image1.png
    758
    1045
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    745
    1020
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    743
    1002
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of 
Regarding claim 2, Cheng discloses wherein providing the listing of the candidate rides includes providing a separate listing for each of multiple categories, the multiple categories including price and pick-up time (see at least Cheng paragraphs “0019”, “0079”, “0087” and “0098” regarding indicating the second party destination and also the pick-up location, price estimate and pick-up time “the features of the plurality of orders may include at least one of a start location, a destination, a mileage, a number of passengers, a pick-up time, an estimated fee, freight information, and/or vehicle information”)

Regarding claim 3, Cheng discloses wherein receiving the requested indications of the candidate rides includes receiving estimates of ride duration (see at least Cheng paragraphs “0078” and “0090” regarding indicating the third party destination and pick-up time “an order may be an appointment order if the defined time is longer than a threshold value, such as 20 minutes, 2 hours, or 1 day. In some embodiments, the processing engine 112 may define the real-time order or the appointment order based on a time threshold. The time threshold may be default settings of the system 100, or may be adjustable depending on different situations. For example, in a traffic peak period, the time threshold may be relatively small (e.g., 10 minutes), otherwise in idle period (e.g., 10:00-12:00 am), the time threshold may be relatively large (e.g., 1 hour)”), but does not explicitly teach the list of time data displayed on a user interface
However Newlin teaches the candidate rides includes receiving estimates of ride duration (see Newlin figure 10 and paragraph “0044” “The information provided by third party transportation APIs 60 may be displayed to the user or used to derive information, such as routes, distances, durations, ETA, etc., to be displayed to the user. For example, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information for enabling users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel, as taught by Newlin, to make it easier for the user to make a decision for the suitable time and price (Newlin paragraph “0044”).

Regarding claim 5, Cheng discloses the time and price but does not explicitly teach the method further comprising: obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service for each of the candidate rides, optimizing a respective overall time of travelling to the destination wherein determining the ranking of the candidate rides includes using the overall times of travelling to the destination.

Newlin teaches further comprising: obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service (see Newlin paragraphs “0032” and “0063-0065” regarding multi-modal directions “In some embodiments, options may be displayed that utilize multiple modes of transportation (e.g., multi-modal directions). As an example, the public transportation option is a multi-modal option as it requires 0.4 miles of walking (first mode) and riding in public transportation (second mode). Multi-modal options may include any number of modes in any combi nation and/or order”).

wherein determining the ranking of the candidate rides includes using the overall times of travelling to the destination (see Newlin paragraphs “0033-0034”, “0044”, “0049”, “0054” and “0059” “In the example illustrated in FIG. 7, route option choice 604 is a user choice between the fastest route and the route with the least traffic. In other examples, a user may choose from the options in route option choice 604, the shortest route, the route with the fewest tolls, and/or the route with the lowest total cost of tolls, and so on. In some examples, the user may be able to scale or weigh route choice options. For example, a user may rate or rank options).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information for enabling users to make comparisons and informed decisions when selecting between 

Regarding claim 6, Cheng discloses the time and price but does not explicitly teach obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and for each of the candidate rides, optimizing a respective overall price of travelling to the destination; wherein determining the ranking of the candidate rides includes using the overall prices of travelling to the destination.

Newlin teaches obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service (see Newlin paragraphs “0032” and “0063-0065” regarding multi-modal directions “In some embodiments, options may be displayed that utilize multiple modes of transportation (e.g., multi-modal directions). As an example, the public transportation option is a multi-modal option as it requires 0.4 miles of walking (first mode) and riding in public transportation (second mode). Multi-modal options may include any number of modes in any combi nation and/or order”).
 for each of the candidate rides, optimizing a respective overall price of travelling to the destination (see Newlin paragraphs “0033-0034”, “0054-0055” and “0066” regarding getting the most efficient road for cost efficient “if the user prioritizes or sorts by cost, the system may select the cheapest option for each trans portation mode, before sorting the modes by cost. If the user prioritizes or sorts by ETA, it may select the option with the soonest ETA for each transportation mode, before sorting the modes by ETA”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information for enabling users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel, as taught by Newlin, to make it easier for the user to make a decision for the suitable time and price (Newlin paragraphs “0033-0034”, “0044”, “0049”, “0054” and “0059”).
Regarding claim 7, modified Cheng does not teach wherein requesting the indications of the candidate rides includes invoking a respective APIs from each of the plurality of third-party providers.
Obi teaches wherein requesting the indications of the candidate rides includes invoking a respective APIs from each of the plurality of third-party providers (see Obi video and article page 21 “How it works: Bellhop has been designed to be as easy to use as possible, and works the same familiar way the individual apps work. Simply: Open the Bellhop app, Enter your destination, Pick from the options multiple apps provide, based on your preference (pricing, wait time, car type, etc.) Tap to order a car! All within Bellhop. It’s that easy. You get the convenience of quickly hailing a car, plus the power to compare 
See screenshots below for example.

    PNG
    media_image1.png
    758
    1045
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    745
    1020
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    743
    1002
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Modified Cheng to get the feedback from a different service providers to get the best match for the user in order to save time, money or even car type etc. 

Regarding claim 8, Cheng discloses a computing device comprising: an interactive digital map of a geographic area (see Cheng paragraphs “0065”, “0077-0078”, “0080” and “0090” regarding providing a digital map of a geographical area “predefined region may be an administrative area (e.g., a city, a district in a city), or a geographical region (e.g., within a certain radius from a defined center location)”).
Cheng discloses wherein a method in a portable computing device for providing ride service information a digital map(see Cheng paragraphs “0077-0078”, “0080” and “0090” regarding providing a digital map of a geographical area “predefined region may be an administrative area (e.g., a city, a district in a city), or a geographical region (e.g., within a certain radius from a defined center location)”), but fails to teach a user interface; one or 
However Newlin teaches a computing device comprising: a user interface; one or more processors; and a non-transitory computer-readable medium storing instructions thereon that, when executed by the one or more processors, cause the computing device to: provide, via a user interface, an interactive digital map of a geographic area (see Newlin figure 14 and paragraphs “0076” and “0081-0082” regarding the user interface “In some embodiments, multiple steps of method 100 may be combined and/or displayed in a single GUI. For example, within the same GUI, multiple options for a selected mode of transportation are displayed (e.g., step 110) and a way to access at least one option of the selected mode of transportation is displayed (e.g., step 114). Such an embodiment, wherein a user selected a car share service as the mode of transportation, is illustrated in FIG. 14. For example, electronic map 1310 of FIG. 14 may include multiple options for the car share service”, in addition to see Newlin paragraph “0093” “which may provide non-transitory storage at any time for the software programming. All or portions of the software may at times be communicated through the Internet or various other telecommunication networks. Such communications, for example, may enable loading of the software from one computer or processor into another, for example, from a management server or host computer of the mobile communication network into the computer platform of a server and/or from a server to the mobile device”)
Newlin teach receiving, via the user interface, a request to obtain travel directions to a destination (see Newlin figure 14 and paragraph “0082” regarding obtaining the travel directions to a destination “FIG. 14 also includes a route locations section 1302, a departure time section 1304, a selected mode of transportation section 1320, a selected option information section 1306, and a reserve car button 1312. Selected option 
Newlin teaches providing, via the user interface, a listing of the candidate rides in accordance with the determined ranking (see Newlin figures (8 or 10) and paragraphs “0044”, “0065” regarding determining the matching information “n step 106, any data related to the modes of transportation may be displayed. For example, as shown in FIG. 8, for each available mode of transportation, an estimated time to reach the destination location and/or an estimated cost of reaching the destination location may be displayed (e.g., far right two columns in the available modes of transportation section 710)”)
Newlin teaches in response to one of the candidate rides being selected via the user interface, transmitting a request for the selected ride to the corresponding third-party provider (see Newlin paragraph “0086” “If a user selects a button to request a ride share car, a user may be directed to the ride share partner's client application, web page, etc. and not to step 114 to display the route. In some embodiments, once a car is requested from the ride share partner, the user may automatically be returned to this client application and/or given the option to request display of the driving route/direction or the driving route/directions may automatically be displayed upon exit of the ride share partner's client application, web page, etc”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information 
But Modified Cheng does not teach requesting, by one or more processors from a plurality of third-party providers of different ride service applications, respective indications of candidate rides for at least a portion of a route to the destination, each of the indications including a pick-up location, a price estimate, and pick-up time; receiving, by the one or more processors, the requested indications of the candidate rides; determining, by the one or more processors, a ranking of the candidate rides from the plurality of third-party providers of the different ride service applications using at least one of the corresponding pick-up times, or user feedback data for the third-party providers, the user feedback data indicative of past ratings of the third-party providers by riders.
However Obi teaches requesting, by one or more processors from a plurality of third-party providers of different ride service applications, respective indications of candidate rides for at least a portion of a route to the destination, each of the indications including a pick-up location, a price estimate, and pick-up time (see Obi video and article page 21 “How it works: Bellhop has been designed to be as easy to use as possible, and works the same familiar way the individual apps work. Simply: Open the Bellhop app, Enter your destination, Pick from the options multiple apps provide, based on your preference (pricing, wait time, car type, etc.) Tap to order a car! All within Bellhop. It’s that easy. You get the convenience of quickly hailing a car, plus the power to compare options across all providers.” As it allows the user to compare multiple ride-hailing services in one application using multiple services providers),
receiving, by the one or more processors, the requested indications of the candidate rides (see Obi video and article page 21 “How it works: Bellhop has been designed to be 
determining, by the one or more processors, a ranking of the candidate rides from the plurality of third-party providers of the different ride service applications using at least one of the corresponding pick-up times, or user feedback data for the third-party providers, the user feedback data indicative of past ratings of the third-party providers by riders (see Obi video and article page 21 “How it works: Bellhop has been designed to be as easy to use as possible, and works the same familiar way the individual apps work. Simply: Open the Bellhop app, Enter your destination, Pick from the options multiple apps provide, based on your preference (pricing, wait time, car type, etc.) Tap to order a car! All within Bellhop. It’s that easy. You get the convenience of quickly hailing a car, plus the power to compare options across all providers.” As it allows the user to compare multiple ride-hailing services in one application using multiple services providers).
See screenshots below for example.

    PNG
    media_image1.png
    758
    1045
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    745
    1020
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    743
    1002
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Modified Cheng to get the feedback from a different service providers to get the best match for the user in order to save time, money or even car type etc. 
Regarding claim 9, Cheng discloses wherein to provide the listing of the candidate rides, the instructions cause the computing device to provide a separate listing for each of multiple categories, the multiple categories including price and pick-up time (see at least Cheng paragraphs “0019”, “0079”, “0087” and “0098” regarding indicating the second party destination and also the pick-up location, price estimate and pick-up time “the features of the plurality of orders may include at least one of a start location, a destination, a mileage, a number of passengers, a pick-up time, an estimated fee, freight information, and/or vehicle information”).


However Newlin teaches the candidate rides includes receiving estimates of ride duration (see Newlin figure 10 and paragraph “0044” “The information provided by third party transportation APIs 60 may be displayed to the user or used to derive information, such as routes, distances, durations, ETA, etc., to be displayed to the user. For example, a ride share service may provide wait time data that may be displayed in a compare modes screen (e.g., FIG. 8)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information for enabling users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel, as taught by Newlin, to make it easier for the user to make a decision for the suitable time and price (Newlin paragraph “0044”).



Newlin teaches further comprising: obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service (see Newlin paragraphs “0032” and “0063-0065” regarding multi-modal directions “In some embodiments, options may be displayed that utilize multiple modes of transportation (e.g., multi-modal directions). As an example, the public transportation option is a multi-modal option as it requires 0.4 miles of walking (first mode) and riding in public transportation (second mode). Multi-modal options may include any number of modes in any combi nation and/or order”).
for each of the candidate rides, optimizing a respective overall time of travelling to the destination (see Newlin paragraphs “0033-0034”, “0044”, “0049” and “0054” regarding decreasing time overall “e time of departure 204, starting location 206, and/or destination location 208. A user may set the time of departure section 204 to be the current time or any time in the future. A default setting may be set for the time of departure section 204. In some examples, the default setting for the time of departure may be the current time, the next 5, 10, or 15 minute increment, and/or a common time for this or other users to request directions (e.g., setting the time of departure from a downtown location to 6:15 p.m. because this user often leaves downtown at 6:15 p.m.). Starting location 206 may include the current location, as shown in FIG. 3, or an address, POI, geographic coordinate, or intersection input by the user”).


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information for enabling users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel, as taught by Newlin, to make it easier for the user to make a decision for the suitable time and price (Newlin paragraphs “0033-0034”, “0044”, “0049”, “0054” and “0059”).

Regarding claim 13, Cheng discloses the time and price but does not explicitly teach obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and for each of the candidate rides, optimizing a respective overall price of travelling to the destination; wherein determining the ranking of the candidate rides includes using the overall prices of travelling to the destination.


 for each of the candidate rides, optimizing a respective overall price of travelling to the destination (see Newlin paragraphs “0033-0034”, “0054-0055” and “0066” regarding getting the most efficient road for cost efficient “if the user prioritizes or sorts by cost, the system may select the cheapest option for each trans portation mode, before sorting the modes by cost. If the user prioritizes or sorts by ETA, it may select the option with the soonest ETA for each transportation mode, before sorting the modes by ETA”).
 wherein determining the ranking of the candidate rides includes using the overall prices of travelling to the destination (see Newlin paragraphs “0033-0034”, “0054-0055” and “0066” “In some cases, the system may determine which option (e.g., route, car, bus line) to display for each mode of transportation based on one or more sort options, weighting factors, and/or preferences selected by the user and/or appli cation. For example, if the user prioritizes or sorts by cost, the system may select the cheapest option for each trans portation mode”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information 
Regarding claim 14, Cheng does not teach wherein requesting the indications of the candidate rides includes invoking a respective APIs from each of the plurality of third-party providers.
Obi teaches wherein requesting the indications of the candidate rides includes invoking a respective APIs from each of the plurality of third-party providers (see Obi video and article page 21 “How it works: Bellhop has been designed to be as easy to use as possible, and works the same familiar way the individual apps work. Simply: Open the Bellhop app, Enter your destination, Pick from the options multiple apps provide, based on your preference (pricing, wait time, car type, etc.) Tap to order a car! All within Bellhop. It’s that easy. You get the convenience of quickly hailing a car, plus the power to compare options across all providers.” As it allows the user to compare multiple ride-hailing services in one application using multiple services providers).
See screenshots below for example.

    PNG
    media_image1.png
    758
    1045
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    745
    1020
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    743
    1002
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Modified Cheng to get the feedback from a different service providers to get the best match for the user in order to save time, money or even car type etc. 
Regarding claim 15, Cheng discloses a computing device comprising: an interactive digital map of a geographic area (see Cheng paragraphs “0065”, “0077-0078”, “0080” and “0090” regarding providing a digital map of a geographical area “predefined region may be an administrative area (e.g., a city, a district in a city), or a geographical region (e.g., within a certain radius from a defined center location)”).
Cheng discloses wherein a method in a portable computing device for providing ride service information a digital map(see Cheng paragraphs “0077-0078”, “0080” and “0090” regarding providing a digital map of a geographical area “predefined region may be an administrative area (e.g., a city, a district in a city), or a geographical region (e.g., within a certain radius from a defined center location)”), but fails to explicitly teach non-transitory computer-readable medium storing instructions thereon that, when executed on one or more 
However Newlin teaches non-transitory computer-readable medium storing instructions thereon that, when executed on one or more processors of a computing device, cause the one or more processors to: provide, via a user interface, an interactive digital map of a geographic area (see Newlin figure 14 and paragraphs “0076” and “0081-0082” regarding the user interface “In some embodiments, multiple steps of method 100 may be combined and/or displayed in a single GUI. For example, within the same GUI, multiple options for a selected mode of transportation are displayed (e.g., step 110) and a way to access at least one option of the selected mode of transportation is displayed (e.g., step 114). Such an embodiment, wherein a user selected a car share service as the mode of transportation, is illustrated in FIG. 14. For example, electronic map 1310 of FIG. 14 may include multiple options for the car share service”, in addition to see Newlin paragraph “0093” “which may provide non-transitory storage at any time for the software programming. All or portions of the software may at times be communicated through the Internet or various other telecommunication networks. Such communications, for example, may enable loading of the software from one computer or processor into another, for example, from a management server or host computer of the mobile communication network into the computer platform of a server and/or from a server to the mobile device”)
Newlin teach receiving, via the user interface, a request to obtain travel directions to a destination (see Newlin figure 14 and paragraph “0082” regarding obtaining the travel directions to a destination “FIG. 14 also includes a route locations section 1302, a departure time section 1304, a selected mode of transportation section 1320, a selected option information section 1306, and a reserve car button 1312. Selected option information section 1306 may include any information related to the selected route, 
Newlin teaches providing, via the user interface, a listing of the candidate rides in accordance with the determined ranking (see Newlin figures (8 or 10) and paragraphs “0044”, “0065” regarding determining the matching information “n step 106, any data related to the modes of transportation may be displayed. For example, as shown in FIG. 8, for each available mode of transportation, an estimated time to reach the destination location and/or an estimated cost of reaching the destination location may be displayed (e.g., far right two columns in the available modes of transportation section 710)”)
Newlin teaches in response to one of the candidate rides being selected via the user interface, transmitting a request for the selected ride to the corresponding third-party provider (see Newlin paragraph “0086” “If a user selects a button to request a ride share car, a user may be directed to the ride share partner's client application, web page, etc. and not to step 114 to display the route. In some embodiments, once a car is requested from the ride share partner, the user may automatically be returned to this client application and/or given the option to request display of the driving route/direction or the driving route/directions may automatically be displayed upon exit of the ride share partner's client application, web page, etc”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information for enabling users to make comparisons and informed decisions when selecting between 
But Modified Cheng does not teach requesting, by one or more processors from a plurality of third-party providers of different ride service applications, respective indications of candidate rides for at least a portion of a route to the destination, each of the indications including a pick-up location, a price estimate, and pick-up time; receiving, by the one or more processors, the requested indications of the candidate rides; determining, by the one or more processors, a ranking of the candidate rides from the plurality of third-party providers of the different ride service applications using at least one of the corresponding pick-up times, or user feedback data for the third-party providers, the user feedback data indicative of past ratings of the third-party providers by riders.
However Obi teaches requesting, by one or more processors from a plurality of third-party providers of different ride service applications, respective indications of candidate rides for at least a portion of a route to the destination, each of the indications including a pick-up location, a price estimate, and pick-up time (see Obi video and article page 21 “How it works: Bellhop has been designed to be as easy to use as possible, and works the same familiar way the individual apps work. Simply: Open the Bellhop app, Enter your destination, Pick from the options multiple apps provide, based on your preference (pricing, wait time, car type, etc.) Tap to order a car! All within Bellhop. It’s that easy. You get the convenience of quickly hailing a car, plus the power to compare options across all providers.” As it allows the user to compare multiple ride-hailing services in one application using multiple services providers),
receiving, by the one or more processors, the requested indications of the candidate rides (see Obi video and article page 21 “How it works: Bellhop has been designed to be as easy to use as possible, and works the same familiar way the individual apps work. 
determining, by the one or more processors, a ranking of the candidate rides from the plurality of third-party providers of the different ride service applications using at least one of the corresponding pick-up times, or user feedback data for the third-party providers, the user feedback data indicative of past ratings of the third-party providers by riders (see Obi video and article page 21 “How it works: Bellhop has been designed to be as easy to use as possible, and works the same familiar way the individual apps work. Simply: Open the Bellhop app, Enter your destination, Pick from the options multiple apps provide, based on your preference (pricing, wait time, car type, etc.) Tap to order a car! All within Bellhop. It’s that easy. You get the convenience of quickly hailing a car, plus the power to compare options across all providers.” As it allows the user to compare multiple ride-hailing services in one application using multiple services providers).
See screenshots below for example.

    PNG
    media_image1.png
    758
    1045
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    745
    1020
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    743
    1002
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Modified Cheng to get the feedback from a different service providers to get the best match for the user in order to save time, money or even car type etc. 

Regarding claim 16, Cheng discloses wherein to provide the listing of the candidate rides, the instructions cause the one or more processors to provide a separate listing for each of multiple categories, the multiple categories including price and pick- up time (see at least Cheng paragraphs “0019”, “0079”, “0087” and “0098” regarding indicating the second party destination and also the pick-up location, price estimate and pick-up time “the features of the plurality of orders may include at least one of a start location, a destination, a mileage, a number of passengers, a pick-up time, an estimated fee, freight information, and/or vehicle information”).


However Newlin teaches the candidate rides includes receiving estimates of ride duration (see Newlin figure 10 and paragraph “0044” “The information provided by third party transportation APIs 60 may be displayed to the user or used to derive information, such as routes, distances, durations, ETA, etc., to be displayed to the user. For example, a ride share service may provide wait time data that may be displayed in a compare modes screen (e.g., FIG. 8)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information for enabling users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel, as taught by Newlin, to make it easier for the user to make a decision for the suitable time and price (Newlin paragraph “0044”).



Newlin teaches further comprising: obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service (see Newlin paragraphs “0032” and “0063-0065” regarding multi-modal directions “In some embodiments, options may be displayed that utilize multiple modes of transportation (e.g., multi-modal directions). As an example, the public transportation option is a multi-modal option as it requires 0.4 miles of walking (first mode) and riding in public transportation (second mode). Multi-modal options may include any number of modes in any combi nation and/or order”).
for each of the candidate rides, optimizing a respective overall time of travelling to the destination (see Newlin paragraphs “0033-0034”, “0044”, “0049” and “0054” regarding decreasing time overall “e time of departure 204, starting location 206, and/or destination location 208. A user may set the time of departure section 204 to be the current time or any time in the future. A default setting may be set for the time of departure section 204. In some examples, the default setting for the time of departure may be the current time, the next 5, 10, or 15 minute increment, and/or a common time for this or other users to request directions (e.g., setting the time of departure from a downtown location to 6:15 p.m. because this user often leaves downtown at 6:15 p.m.). Starting location 206 may include the current location, as shown in FIG. 3, or an address, POI, geographic coordinate, or intersection input by the user”).


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information for enabling users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel, as taught by Newlin, to make it easier for the user to make a decision for the suitable time and price (Newlin paragraphs “0033-0034”, “0044”, “0049”, “0054” and “0059”).

Regarding claim 20, Cheng discloses the time and price but does not explicitly teach obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and for each of the candidate rides, optimizing a respective overall price of travelling to the destination; wherein determining the ranking of the candidate rides includes using the overall prices of travelling to the destination.


 for each of the candidate rides, optimizing a respective overall price of travelling to the destination (see Newlin paragraphs “0033-0034”, “0054-0055” and “0066” regarding getting the most efficient road for cost efficient “if the user prioritizes or sorts by cost, the system may select the cheapest option for each transportation mode, before sorting the modes by cost. If the user prioritizes or sorts by ETA, it may select the option with the soonest ETA for each transportation mode, before sorting the modes by ETA”).
 wherein determining the ranking of the candidate rides includes using the overall prices of travelling to the destination (see Newlin paragraphs “0033-0034”, “0054-0055” and “0066” “In some cases, the system may determine which option (e.g., route, car, bus line) to display for each mode of transportation based on one or more sort options, weighting factors, and/or preferences selected by the user and/or appli cation. For example, if the user prioritizes or sorts by cost, the system may select the cheapest option for each trans portation mode”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of determine a set of sharable orders based on the matching information and allocate the set of sharable orders of Cheng to display information related to multiple, alternative modes of transportation from an origin to a destination, more specifically for presenting data from multiple sources of information 
Conclusion
For informational purposes, the Obi article is located at https://republic.co/bellhop-september-2017 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3665             
/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3666